



COURT OF APPEAL FOR ONTARIO

CITATION: Tarion Warranty Corporation v. New Millennium Homes
    Inc., 2015 ONCA 246

DATE: 20150410

DOCKET: C57548

Laskin, Lauwers and Hourigan JJ.A.

BETWEEN

Tarion Warranty Corporation

Plaintiff

(Respondent)

and

New Millennium Homes Inc.

Frederick
    William Spencer
and
Lisa Spencer

Defendants

(Appellants)

Scott A. Rosen, for the appellants Spencer

Andrea Hill, for the plaintiff (respondent)

Heard:  April 7, 2015

On appeal from the judgment of Justice Dale Parayeski of
    the Superior Court of Justice, dated July 8, 2013.

APPEAL BOOK ENDORSEMENT

[1]

The main issue in this case is whether Tarions claim is caught by s. 18
    of the
Limitations Act
, as explained in
Canaccord Capital v.
    Roscoe
2013 ONCA 378.  In our view, since Tarion was not sued, s. 18 of
    the Act has no application.  The courts approach in
Federation Insurance
    v. Markel
(2012) 105 O.R. (3d) 652 applies.  The trial judge properly
    determined that the limitation period did not start to run until Tarion paid
    out money to a third party. The payments for which Tarion sought indemnity all
    fall within the applicable limitations period.

[2]

The appeal is dismissed.

[3]

Costs at $15,000 all in.


